Epes, J.,
dissenting.
I am unable to concur in either the opinion or the judgment of the court. To read into this contract a provision requiring the town of Ashland to operate its pumps at fifty revolutions per minute at all times when the flow of the river and the conditions of the head of water are such that the wheels can operate the pumps at such speed, is to insert therein a provision which I am unable to find either expressed or implied in the contract.
*509It is the function of the court to construe the contract made by the parties, not to make a contract, in whole or in part, for them. In construing a formal written contract it should be careful not to insert, under the guise of construction, any provision which is not to be found stated in the contract itself either expressly or by implication.
The polestar for the construction of a contract is the intention of the contracting parties as expressed by them in the words they have used. “It is true that it is commonly said that the court in the interpretation of contracts is endeavoring to find the intention of the parties. * * * In contracts of which no memorial is made and no writing required by law, it is doubtless true that when parties have made a bargain which both of them understand in a certain sense, their intent (which at least has been made plain to one another) must be sought, however inadequately expressed. But in contracts of the other class [i e., those in which a written memorial, not incomplete on its face, has been made] this is not true, and although courts may say they are seeking the intention of the parties, the assertion is even more emphatic that this intention can be found only in the expressions of the parties in the writing. In effect, therefore, it is not the real, intent, but the intent expressed or apparent in the writing which is sought.” 2 Williamson on Cont. section 610, pp. 1176-7. (Matter in brackets inserted and italicizing done by me.)
The court may and should, as an aid to the interpretation of the words used, take into consideration the subject matter, the facts and circumstances surrounding the parties when they entered into the contract, the purposes for which it was made, and under some circumstances the acts of the parties done or permitted in the performance thereof. But it is not at liberty, because it has acquired a knowledge of those facts, to put a construction on the words the parties have used which they do not properly bear or to read into the contract terms and provisions which are neither expressly stated nor implied by the words used. It is the *510court’s duty to declare what the instrument itself says it says.
I am unable to find anything in the words used by these parties which either expressly or impliedly requires the town to operate its pumps or use due diligence to operate them at fifty revolutions per minute, except whenever there is a scarcity of water.
Holt, J., concurs in dissent.